Peters, J., with whom Grillo, J.,
joins, dissenting. I disagree with the majority’s formulation of the principal issue that confronts us in this case, and with its resolution of the question of justiciability. I must, therefore, dissent. In brief, it is my view that the plaintiffs should not be deprived of the opportunity that was afforded to the plaintiffs in Horton v. Meskill, 172 Conn. 615, 376 A.2d 359 (1977), to make an evidentiary showing that the legislature has violated the state constitution in failing to appropriate sufficient funds for the constitutionally mandated judicial business of this state. I can discern no principled basis for a procedural distinction between a constitutional challenge to legislative underfinancing that is premised, on the one hand, on the right to free public education; Conn. Const., art. VIII § 1; and, on the other hand, on the right to adjudication of civil cases “without sale, denial or delay.” Conn. Const., art. I § 10.
This court has not had the occasion to establish definitively the extent to which article first, § 10, confers an enforceable right of access to the courts for the redress of civil grievances. Recently, however, we looked to this provision when we declared unconstitutional, under our equal protection clause, a legislative act limiting gov*690ernmental tort liability when that legislation lacked a rational basis. Ryskiewicz v. New Britain, 193 Conn. 589, 601, 479 A.2d 793 (1984). We have also held that this provision imposes a constitutional requirement that when the legislature revises common law rights it must provide injured claimants with reasonable alternative remedies. Gentile v. Altermatt, 169 Conn. 267, 282-87, 292-94, 363 A.2d 1 (1975), appeal dismissed, 423 U.S. 1041, 96 S. Ct. 763, 46 L. Ed. 2d 631 (1976). See McDonald v. Haynes Medical Laboratory, Inc., 192 Conn. 327, 334-35, 471 A.2d 646 (1984) (Speziale, C. J., concurring). These cases illustrate our continued recognition of the fact that article first, § 10, which dates from the constitution of 1818, affords a constitutional right to judicial redress of civil grievances. State v. Perkins, 88 Conn. 360, 368, 91 A. 265 (1914). It is therefore beyond dispute that the plaintiffs herein have a constitutional basis for the claims which they are attempting to pursue. Indeed, the plurality opinion itself concludes that courts, pursuant to their constitutional obligation to provide a constitutionally adequate system of justice without undue delay, have the power to command access to the state treasury for any funds reasonably necessary for that purpose.
The majority nonetheless holds that the plaintiffs have not stated a justiciable claim because they have not stated a “substantial question or issue in dispute . . . which requires settlement between the parties.” Practice Book § 390 (b). On the one hand, according to the majority, the constitutional authority of the judiciary to have recourse to the state treasury “to furnish whatever funds are needed to operate the courts in a constitutionally adequate manner” means that insufficient legislative appropriations cannot be the cause of delay in civil jury trials. On the other hand, the basic thrust of the complaint, according to the majority, must be taken to be a request for a court order *691to increase the number of judges or to appoint them, and such an order is outside of the scope of the province of the judiciary. The plaintiffs therefore cannot prevail, either because the remedy they seek is not needed or because it is entirely unavailable. My view is in the nature of a plea in avoidance. I do not believe that the plaintiffs are foreclosed from challenging the insufficiency of legislative appropriations nor do I read their complaint as necessarily limited to the appointment of additional judges. I will take up these two matters in reverse order.
I do not understand how the plaintiffs’ complaint can be construed, at this stage of the proceedings, to seek only one form of relief. While their complaint does refer to the small number of Connecticut judges in relation to the population of this state, it also addresses the disparity between the state’s resources and the state’s overall expenditures for the operation of the judicial department. The plaintiffs’ prayer for relief broadly seeks: “1. A declaratory judgment that the financing of the state judicial system in Connecticut is unconstitutional under Article First, § 10 of the Connecticut Constitution and Article XIY, Section 1 of the United States Constitution, because of the delays in reaching trial in civil jury cases in Hartford, New Haven, Bridgeport and Stamford. 2. Ancillary injunctive or other equitable relief as needed to enforce compliance with any declaratory judgment which the Court may issue.”
It is indisputable that, in ruling whether a complaint survives a motion to dismiss, a court must “take the facts to be those alleged in the . . . complaint construed in a manner most favorable to the pleader.” Amodio v. Cunningham, 182 Conn. 80, 82, 438 A.2d 6 (1980); Alarm Applications Co. v. Simsbury Volunteer Fire Co., 179 Conn. 541, 545, 427 A.2d 822 (1980); Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn. 471, 472, 427 A.2d 385 (1980). “For purposes of appeal, all *692well-pleaded facts and those facts necessarily implied from the allegations are taken as admitted.” Amodio v. Cunningham, supra, 83. Furthermore, where, as here, the plaintiffs’ prayer for relief seeks not only a declaratory judgment but also general equitable relief, the plaintiffs are entitled to invoke “the long arm of equity” to receive whatever relief “the court may from the nature of the case deem proper. Any relief can be granted under the general prayer which is consistent with the case stated in the complaint and is supported by the proof ‘provided the defendant will not be surprised or prejudiced thereby.’ ” Cottrell v. Cottrell, 106 Conn. 411, 419-20, 138 A. 458 (1927), quoting 1 White-house, Equity Practice (1915 Ed.) § 119, p. 223; Balzano v. Balzano, 135 Conn. 584, 590, 67 A.2d 409 (1949). In sum, at least when there is a prayer for general equitable relief, it is the law in our courts, as it is in the federal courts, that “[a] court may dismiss a complaint only if it is clear that no relief could be granted under any set of facts that could be proved consistent with the allegations.” Hishon v. King & Spalding, 467 U.S. , 104 S. Ct. 2229, 2233, 81 L. Ed. 2d 59 (1984).
The fact that the plaintiffs’ claims raise novel and complex constitutional questions is not a reason for strict construction of their complaint. The path we should pursue, in such cases, is precisely the opposite. “[T]he more extreme or even far-fetched is the asserted theory of liability, the more important it is that the conceptual legal theories be explored and assayed in the light of actual facts, not a pleader’s supposition.” Shull v. Pilot Life Ins. Co., 313 F.2d 445, 447 (5th Cir. 1963); Dart Drug Corporation v. Corning Glass Works, 480 F. Sup. 1091, 1098, n.10 (D. Md. 1979). The delicacy of the political balances that are at stake in the resolution of the question of justiciability; Immigration and Naturalization Service v. Chadha, 462 U.S. 919, 103 S. Ct. 2764, 2778-80, 77 L. Ed.2d 317 (1983); State v. *693Nardini, 187 Conn. 109, 112, 445 A.2d 304 (1982); adds further weight to this caution against prejudging issues in the abstract. After a full hearing, the trial court and this court would be much better advised about whether “the matter in controversy [is] capable of being adjudicated by judicial power . . . and [whether] determination of the controversy will result in practical relief to the complainant.” State v. Nardini, supra. Jurisprudential prudence counsels us to await the evidence before we dismiss this complaint.
An exceptionally strict construction of the plaintiffs’ complaint might be explicable, although not justified, by the exigency of having to confront an awkward, if not unseemly, inquiry into the power of the judiciary to order the appropriation of funds for its own functioning. Justice Shea and Justice Parskey, however, concede that courts in this state have inherent power to require expenditures to be incurred to permit the judicial branch of government to operate an effective system of justice. I agree with that proposition. Although we acknowledged, in Eielson v. Parker, 179 Conn. 552, 560, 427 A.2d 814 (1980), that the legislature has the power to appropriate funds to finance the operation of all of the state’s programs, including that of the judicial department, we did not there hold that all appropriation matters are exclusively and unreviewably vested in the legislative branch. Cf. Kinsella v. Jaekle, 192 Conn. 704, 723-30, 475 A.2d 243 (1984).
I would have thought that recognition of the judiciary’s inherent power to respond to fiscal constraints that engender unconstitutional delays in the resolution of civil cases would have been a basis for sustaining the validity of the plaintiffs’ complaint. We are free to consider this matter unencumbered by the considerations of federalism which have led federal courts to doubt the propriety of,federal intervention in the administration of state judicial systems. See Ad Hoc Commit*694tee on Judicial Administration v. Massachusetts, 488 F.2d 1241, 1245-46 (1st Cir. 1973), cert. denied, 416 U.S. 986, 94 S. Ct. 2389, 40 L. Ed. 2d 763 (1974); De Kosensko v. New York, 311 F. Sup. 126, 129 (S.D. N.Y. 1969), aff'd, 427 F.2d 351 (2d Cir. 1970); Kail v. Rockefeller, 275 F. Sup. 937, 940-42 (E.D. N.Y. 1967); New York State Assn. of Trial Lawyers v. Rockefeller, 267 F. Sup. 148, 151 (S.D. N.Y. 1967).
The plurality’s holding to the contrary is based upon its conclusion that the judicial department itself has unlimited authority to require the proper officials to furnish whatever funds are needed, whether or not the legislature has seen fit to make the necessary appropriations. On this reasoning, the failure of the legislature to act is not the source of the constitutional harm which the plaintiffs claim to have suffered. With deference, this holding seems to me to fly in the face of political reality. Without a judgment that the current level of legislatively approved funding is constitutionally inadequate, which only a court can render, the judicial department’s access to unappropriated funds can hardly operate as more than a stopgap device to deal with emergencies that are both finite and acute. Administrative relief is not a likely remedy for systemic underfinancing. Even if I were wrong in this assessment, however, the plaintiff’s complaint should still be viable, since the chief court administrator is one of the named defendants. If the fault were to lie in the failure of the judicial department aggressively to pursue unappropriated but needed funds, that fault should therefore be cognizable within the ancillary prayer for relief in this litigation.
As in Horton v. Meskill, supra, 650-51,1 believe that the plaintiffs may pursue declaratory and equitable relief to vindicate their constitutional right to timely adjudication of their civil claims. I would afford them the opportunity to establish, at trial, that there are pro*695grams which, with additional judicial financing, will relieve the civil jury logjam in our courts. This record does not establish why the legislature has failed to take the remedial action to which the plaintiffs claim they are constitutionally entitled. Whatever the reasons may be, legislative inaction does not, to my mind, relieve this court of its independent duty to vindicate the constitutional rights of those who appear before us.